DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
The claims are objected to because of the following informalities: 
In claim 9, it appears that ‘dispensing the waste solution to a waste product container;’ should read ‘dispensing the waste solution to a waste product container.’
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-8, 14 and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation 'storing the received command based on the match’.  This constitutes new matter because it is not described in the application as originally filed.  Paragraph 0049 of the specification/PGPub states ‘if additional commands (such as at least one process parameter control) have been received from the user and applies those commands’ but not storing the commands.
Claim 14 recites the limitation ' confirm the modified numeric value’.  This constitutes new matter because it is not described in the application as originally filed.  Paragraph 0063 of the specification/PGPub states ‘confirm the parameter entry ’ not the numeric value.
Claim 20 recites the limitation 'upon receiving the identifier from the user via the touch screen, the numeric value for the wash procedure parameter is locked’.  This constitutes new matter because it is not described in the application as originally filed.  
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites ‘if a command is then received from the user‘ and is indefinite because it is unclear whether or not a command is received.  
Further, claim 1 recites ‘providing a hierarchy of authorizations’ and the specific meaning of providing in this context is unclear.
Claim 9 recites ‘the touch screen user input data’ for which there is no antecedent basis.
Further, claim 9 recites ‘providing a hierarchy of authorizations’ and the specific meaning of providing in this context is unclear.
Claim 17 recites ‘if a command to change the setting is then received from the user’ and is indefinite because it is unclear whether or not a command is received.
Further, claim 17 recites ‘providing a plurality of authorizations’ and the specific meaning of providing in this context is unclear.
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blickhan et al. U.S. Patent Publication No. 20130334139 (hereinafter Blickhan) in view of Fortini et al. U.S. Patent Publication No. 20080124700 (hereinafter Fortini) and further in view of Lee et al. U.S. Patent Publication No. 20140194817  (hereinafter Lee).
Regarding claim 1, Blickhan teaches a method of washing cells using a cell washing system [0179-0184, Figs. 26-28 — the method of cell washing as disclosed herein; 0030, 0079, Figs. 9-13 — an automated whole blood separation system for processing previously-collected whole blood; 0155, Figs. 23-25 — FIGS. 23-25 show exemplary systems useful in the washing of biological cells, such as, but not limited to, red blood cells and white blood cells] having a touch screen [0115 —  module B may include a suitable user interface, such as a touch screen; 0128 — The instrument preferably includes an operator interface for inputting information and/or displaying information such as a touch screen, keypad, mouse, keyboard, etc. A message display allows the operator to control the procedure; 0136 — controller 256 comprises a programmable microprocessor, and preferably includes an operator interface, such as touch screen and message display to allow the operator to enter and view data and control the procedure], comprising: 
receiving from the touch screen user input data for a protocol, the protocol comprising values for a set of process parameters for a wash procedure [0179 — Device 400 then prompts the user to enter selected procedural parameters (step 504), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters for the wash procedure (step 506); 0115 —  module B may include a suitable user interface, such as a touch screen; 0128 — The instrument preferably includes an operator interface for inputting information and/or displaying information such as a touch screen, keypad, mouse, keyboard, etc. A message display allows the operator to control the procedure; 0136 — controller 256 comprises a programmable microprocessor, and preferably includes an operator interface, such as touch screen and message display to allow the operator to enter and view data and control the procedure], 
wherein the user input data from the touch screen comprises a numeric value for a wash procedure parameter [0179 — Device 400 then prompts the user to enter selected procedural parameters (step 504), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters for the wash procedure (step 506)]; 
applying the protocol with the numeric value of the wash procedure parameter; operating the wash procedure using the applied protocol [0179-0183, Fig. 26 — The operator may then select and enter the procedural parameters for the wash procedure (step 506)… The controller of separation device then commences the wash process] to receive blood from a source of blood [0079-0080, Figs. 9, 11 — whole blood collection container 101 (source container configured to hold a biological cell suspension/whole blood) may be any suitable container but is typically a flexible plastic pouch or bag in which approximately 450 ml of whole blood have been previously collected is connected to the fluid circuit (access sites); 0157, Figs. 23-24 — cell suspension to be washed is typically provided in a source container 302… source container 302 has one or more receiving ports 303, 305 (access sites)] and wash solution from a source of wash solution in a separator device [0159, Figs. 23-24 — a wash solution may be attached (or pre-attached) to set 300. As shown in FIGS. 23 and 24, tubing 332 (defining a flow path) preferably includes spike connector 334 (access site) at its end. Spike connector 334 is provided to establish flow communication with a container of a wash fluid, such as a disposable bag containing saline], wherein the fluid circuit is configured to combine the biological cell suspension and the wash solution [0153 — The cell suspension and the wash solution may be mixed within the spinning membrane separator, may be mixed prior to entering the spinning membrane separator, or may be combined in a container;  0164 —  The wash medium and the cell suspension may be sequentially introduced into spinning membrane separator 301, allowing for mixing of the suspension and wash solution to occur within the chamber (gap) of separator 301 or in in-process container 322], to separate red blood cells from a waste solution, and to dispense the waste solution to a waste product container [0079, Figs. 9, 11 — blood component separator 108…  red cell collection container 115; 0093 —  reusable module B includes a drive unit, such as a magnetic drive unit for causing rotation of the rotor within the separator housing; 0153 — The cell suspension and the wash solution may be mixed within the spinning membrane separator, may be mixed prior to entering the spinning membrane separator, or may be combined in a container;  0164 —  The wash medium and the cell suspension may be sequentially introduced into spinning membrane separator 301, allowing for mixing of the suspension and wash solution to occur within the chamber (gap) of separator 301 or in in-process container 322; 0156, 0161, Figs. 23-25 — Outlet 646 of separator 301 receives the waste from the wash (i.e., the diluted suspension medium) and is connected to tubing 338, which defines a flow path to waste product container 340. The waste product container includes a further connection port 341 for sampling or withdrawing the waste from within the product container].
But Blickhan fails to clearly specify providing a hierarchy of authorizations comprising at least an administrator authorization and an operator authorization, the operator authorization having a lower level of authorization than the administrator authorization, the operator authorization being assumed as a default; receiving a password from the touch screen; comparing the received password to a list of passwords stored in memory to determine if the user has administrator authorization; if the received password matches one of the passwords in the list, determining that the received password is associated with an administrator authorization; if a command is then received from the user, storing the received command based on the match, the administrator authorization being the authorization that permits the command to be stored; storing the value of the procedure parameter as part of the protocol in the memory; receiving an identifier from a user via the touch screen; determining if the identifier permits the user to modify the prestored protocol; receiving a modification of the prestored protocol from the user via the touch screen if permitted, wherein the modification comprises a modification of the value for the procedure parameter; applying the prestored protocol with the modification of the value of the procedure parameter; and that the separator device is configured to separate red blood cells from a waste solution comprising free hemoglobin.
However, Fortini teaches that the separator device is configured to separate red blood cells from a waste solution comprising free hemoglobin [0002 — collected or salvaged blood typically needs to be separated and washed to make the blood safer for the patient. Specifically, the red blood cells need to be separated from the plasma which contains high levels of undesired elements such as activated clotting proteins, anticoagulant, activated platelets, coagulation by-products, cellular debris and free hemoglobin (Hgb). The removal of the free Hgb is desirable because at high levels it is toxic; 0030, Fig. 2 — Blood entering the centrifuge bowl follows path 16 through inlet chamber 14 and into separation chamber 10 between the inner and outer bells. Centrifugation separates the blood components… Lower density blood components such as plasma, which contains some of undesired elements such as free Hgb, are the remaining components and are arranged in a layer which lies above buffy coat 9. As the filling of the centrifuge bowl continues, the higher density components push the lighter density blood components upwards and closer to a rotation axis of the centrifuge bowl, thus the lighter density components are eventually displaced out of the centrifuge bowl following path 11 (separated) through outlet chamber 15 and then through waste line 20 and into waste container 21].
Blickhan and Fortini are analogous art.  They relate to systems and methods for processing biological fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above the fluid separation method, as taught by Blickhan, by incorporating the above limitations taught by Fortini.  
One of ordinary skill in the art would have been motivated to do this modification in order to remove undesired free hemoglobin that may be toxic from blood, as taught by Fortini [0002].  In addition, it would be obvious to simply substitute the free hemoglobin separation process of Fortini for the generic process of Blickhan for the predictable result of a fluid separation method capable to separate free hemoglobin.
But the combination of Blickhan and Fortini fails to clearly specify providing a hierarchy of authorizations comprising at least an administrator authorization and an operator authorization, the operator authorization having a lower level of authorization than the administrator authorization, the operator authorization being assumed as a default; receiving a password from the touch screen; comparing the received password to a list of passwords stored in memory to determine if the user has administrator authorization; if the received password matches one of the passwords in the list, determining that the received password is associated with an administrator authorization; if a command is then received from the user, storing the received command based on the match, the administrator authorization being the authorization that permits the command to be stored; storing the value of the procedure parameter as part of the protocol in the memory; receiving an identifier from a user via the touch screen; determining if the identifier permits the user to modify the prestored protocol; receiving a modification of the prestored protocol from the user via the touch screen if permitted, wherein the modification comprises a modification of the value for the procedure parameter; applying the prestored protocol with the modification of the value of the procedure parameter. 
However, Lee teaches providing a hierarchy of authorizations comprising at least an administrator authorization and an operator authorization, the operator authorization having a lower level of authorization than the administrator authorization, the operator authorization being assumed as a default [0031, Fig. 4 —  FIG. 4 is a simplified diagram of a data structure of an authorization table linking specific individuals to authorization levels and authorization levels to allowable operations using the medical pump; 0068 — The authorization levels may also include a default level allowing some access to the medical pump 14, for example, stopping the operation of the medical pump 14, when the operator cannot be identified either because there has been no operator identification input or the operators are not listed in remote or local authorization table 25; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user]; 
receiving a password from the touch screen [0019, 0050, 0092-0093 — data identifying the first individual may be received by a manually operated keypad comprising at least one of mechanical switches and a touchscreen keypad; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password]; 
comparing the received password to a list of passwords stored in memory to determine if the user has administrator authorization; if the received password matches one of the passwords in the list, determining that the received password is associated with an administrator authorization [0042-0045, Fig. 1 — medical infusion pump system 10 of the present invention may provide a file server system 12, one or more medical pumps 14a-14c…  electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters for the delivery of those medicaments to patients as linked to particular patient names for identification. The database system 18 may further hold a remote authorization table 25 identifying individuals (list); 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user]; 
if a command is then received from the user, storing the received command based on the match, the administrator authorization being the authorization that permits the command to be stored [0007 — (a) receive from a first individual data identifying the first individual; (b) apply the data identifying first individual to a data structure linking individuals to authorization levels to determine a first authorization level for the first individual, where each authorization level provides a subset of permitted operations of the programmable medical pump; (c) accept from the first individual commands related to operation of the programmable pump only if those commands are within the subset of permitted operations of the programmable pump of the first authorization level for the first individual; and (d) record the identity of the individual and at least one of a time of accepting commands from the first individual and the commands accepted from the first individual; 0060 — Each task 71 will be assigned to an authorization level indicating generally a class of individuals who are authorized to complete that task 71… tasks 71 may include set up of the medical pump 14, for example, programming data into the medical pump 14 (e.g. flow volume and flow rate),..  A copy of the infusion data 70 and tasks 71 may be read by the medical pump 14 and stored therein; 0053 —  a single mobile device 16 such as an iPhone or Android operating system phone is linked to the medical pump 14 in a secure manner, for example, through corresponding keystroke commands; 0043 — file server system 12 may be part of a standard hospital electronic medical record or a drug dispense system(s) and may include a memory system 19, for example, providing a disk array or the like. The memory system 19 may provide part of a database system 18 holding medical information and patient records and may include an electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user]; 
storing the numeric value of the procedure parameter as part of the protocol in the memory [0043 — file server system 12 may be part of a standard hospital electronic medical record or a drug dispense system(s) and may include a memory system 19, for example, providing a disk array or the like. The memory system 19 may provide part of a database system 18 holding medical information and patient records and may include an electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user]; 
receiving an identifier from a user via the touch screen [0019, 0050, 0092-0093 — data identifying the first individual may be received by a manually operated keypad comprising at least one of mechanical switches and a touchscreen keypad; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password]; determining if the identifier permits the user to modify the prestored protocol; receiving a modification of the prestored protocol from the user via the touch screen if permitted, wherein the modification comprises a modification of the numeric value for the procedure parameter [0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user; 0113, Fig. 4 —  Any of the quantitative values displayed may be changed using conventional interface techniques such as a keyboard or a touchscreen-invoked menu; 0043 — file server system 12 may be part of a standard hospital electronic medical record or a drug dispense system(s) and may include a memory system 19, for example, providing a disk array or the like. The memory system 19 may provide part of a database system 18 holding medical information and patient records and may include an electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters ]; 
applying the prestored protocol with the modification of the numeric value of the procedure parameter [0043, Fig. 1 —  memory system 19 may provide part of a database system 18 holding medical information and patient records and may include an electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters for the delivery of those medicaments to patients (protocols) as linked to particular patient names for identification (identifier associated with a user); 0103-0105, Fig. 11 — the program proceeds to process block 152 prompting the user to identify him or herself… If the healthcare professional has authority, as indicated by the information of the loaded infusion order 68 at process block 142, and as determined by decision block 154, then the program proceeds to process block 156  (based on identifier)].
Blickhan, Fortini and Lee are analogous art.  They relate to systems and methods for medical devices involving fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan and Fortini, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that a user has access to a plurality of protocols without having to enter each one again and so that protocols are only used by appropriate/authorized users, as suggested by Lee [0006-0008, 0103-0105].
Regarding claim 2, the combination of Blickhan, Fortini and Lee teaches all the limitations of the base claims as outlined above. 
Further, Lee teaches that values for the set of process parameters are default values [0104 — pump limit or default values].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan, Fortini and Lee, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that a user does not have to enter basic settings or to provide guidance to a user on typical/expected settings.
Regarding claim 3, the combination of Blickhan, Fortini and Lee teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches determining whether the disposable set is properly installed and, if so, confirming installation of the disposable set [0179-0180 — The device (through the controller) confirms the parameter entry 506 (protocol) and then prompts the operator to load (step 510) the disposable set. The operator then loads the disposable set (step 512) onto the panel of device 400. After installation of the disposable set, the device confirms installation as shown in (step 514).].
Regarding claim 4, the combination of Blickhan, Fortini and Lee teaches all the limitations of the base claims as outlined above. 
Further, Lee teaches communicating with a remote server over a network [0042-0045, Fig. 1 — medical infusion pump system 10 of the present invention may provide a file server system 12, one or more medical pumps 14a-14c… electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters for the delivery of those medicaments to patients as linked to particular patient names for identification. The database system 18 may further hold a remote authorization table 25 identifying individuals… file server system 12 may communicate with a wireless network circuit 26 or the like that may implement a portion of a network 22, for example, providing standard wireless communication protocols such as IEEE 802.11 (a)/(b)/(g)/(n). The wireless network circuit 26 may in turn communicate with corresponding wireless circuitry in each of the medical pumps 14a-14c; 0049 — an internal computer 44 and execute a stored program 46 to provide control of the pump element 40].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan, Fortini and Lee, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that multiple systems may access parameters and user authorization data from a central location and to provide long-term data security, as taught by Lee [0006].
Regarding claim 5, the combination of Blickhan, Fortini and Lee teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches that values are modifiable by a user [0128 — The instrument preferably includes an operator interface for inputting information and/or displaying information such as a touch screen, keypad, mouse, keyboard, etc. A message display allows the operator to control the procedure; 0136 — controller 256 comprises a programmable microprocessor, and preferably includes an operator interface, such as touch screen and message display to allow the operator to enter and view data and control the procedure; 0179 — Device 400 then prompts the user to enter selected procedural parameters (step 504), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters for the wash procedure (step 506)].
Further, Lee teaches that values are default values [0104 — pump limit or default values].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan, Fortini and Lee, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that a user does not have to enter basic settings or to provide guidance to a user on typical/expected settings.
Regarding claim 7, the combination of Blickhan, Fortini and Lee teaches all the limitations of the base claims as outlined above. 
Further, Lee teaches that the prestored protocol is received from a portable memory storage device or a server [0042-0045, Fig. 1 — medical infusion pump system 10 of the present invention may provide a file server system 12, one or more medical pumps 14a-14c… electronic database 20 providing infusion orders 68 (protocols), for example, indicating medicaments and medical pump parameters for the delivery of those medicaments to patients as linked to particular patient names for identification].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan, Fortini and Lee, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that multiple systems may access parameters and user authorization data from a central location and to provide long-term data security, as taught by Lee [0006].
Regarding claim 8, the combination of Blickhan, Fortini and Lee teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches that the protocol comprises an amount of cell suspension to be washed or the number of washings to take place [0179 — Device 400 then prompts the user to enter selected procedural parameters (step 504), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters for the wash procedure (step 506)].
Further, Lee teaches the prestored protocol [0042-0045, Fig. 1 — medical infusion pump system 10 of the present invention may provide a file server system 12, one or more medical pumps 14a-14c… electronic database 20 providing infusion orders 68 (protocols), for example, indicating medicaments and medical pump parameters for the delivery of those medicaments to patients as linked to particular patient names for identification].
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blickhan, Fortini and Lee in view of Miller et al. U.S. Patent Publication No. 20130310726  (hereinafter Miller).
Regarding claim 6, the combination of Blickhan, Fortini and Lee teaches all the limitations of the base claims as outlined above. 
But the combination of Blickhan, Fortini and Lee fails to clearly specify that least one of the process parameters is a process parameter control for limiting modification of the parameter by a non-authorized user.
However, Miller teaches that least one of the process parameters is a process parameter control for limiting modification of the parameter by a non-authorized user [0207 — The clinician enters into screen 100 the number of treatments per week 1004; 0222 — The system settings screen 1570 allows a clinician to specify various settings related to the operation of the system… specify the number format; 0232 — blood flowrate allows the minimum and maximum rate to be set by the clinician, and the patient to pick a value in between; 0294 — the clinician enters a volume and a number of cycles for the selected item].
Blickhan, Fortini, Lee and Miller are analogous art.  They relate to systems and methods for medical devices involving fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan, Fortini and Lee, by incorporating the above limitations taught by Miller.  
One of ordinary skill in the art would have been motivated to do this modification so that a parameter is set within a reasonable range, as suggested by Miller [0232] and so that protocols are only used/changed by appropriate/authorized users, as suggested by Miller [0157-160, 0223].
Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blickhan in view of Fortini and Lee and further in view of Miller.
Regarding claim 9, Blickhan teaches a method of washing cells [0179-0184, Figs. 26-28 — the method of cell washing as disclosed herein; 0030, 0079, Figs. 9-13 — an automated whole blood separation system for processing previously-collected whole blood; 0155, Figs. 23-25 — FIGS. 23-25 show exemplary systems useful in the washing of biological cells, such as, but not limited to, red blood cells and white blood cells], comprising: 
receiving from the touch screen user input data for a protocol, the protocol comprising values for a set of process parameters for a wash procedure [0179 — Device 400 then prompts the user to enter selected procedural parameters (step 504), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters for the wash procedure (step 506); 0115 —  module B may include a suitable user interface, such as a touch screen; 0128 — The instrument preferably includes an operator interface for inputting information and/or displaying information such as a touch screen, keypad, mouse, keyboard, etc. A message display allows the operator to control the procedure; 0136 — controller 256 comprises a programmable microprocessor, and preferably includes an operator interface, such as touch screen and message display to allow the operator to enter and view data and control the procedure], 
wherein the user input data received from the touch screen comprises a numeric value for a wash procedure parameter for one of the process parameters of the protocol [0179 — Device 400 then prompts the user to enter selected procedural parameters (step 504), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters for the wash procedure (step 506)]; 
processing blood using the wash procedure having the numeric value by receiving blood and a wash solution [0079, Figs. 9, 11 — blood component separator 108… red cell collection container 115; 0093 —  reusable module B includes a drive unit, such as a magnetic drive unit for causing rotation of the rotor within the separator housing; 0153 — The cell suspension and the wash solution may be mixed within the spinning membrane separator, may be mixed prior to entering the spinning membrane separator, or may be combined in a container; 0164 —  The wash medium and the cell suspension may be sequentially introduced into spinning membrane separator 301, allowing for mixing of the suspension and wash solution to occur within the chamber (gap) of separator 301 or in in-process container 322], separating red blood cells from a waste solution [0079, Figs. 9, 11 — blood component separator 108… red cell collection container 115; 0139 — when the volume of the red blood cells in the first collection container 224 reaches a predetermined volume (as measured by the weight of the first collection container 224 as detected by the weigh scale), the weigh scale will provide the controller 256 with a signal that prompts the controller to terminate the collection procedure; 0168 — The separation device measures the weight 374 of the container to determine whether the volume of the collected cells in final product container 350 is in the acceptable range and, therefore, whether the washing cycle is complete], and dispensing the waste solution to a waste product container [0156, 0161, Figs. 23-25 — Outlet 646 of separator 301 receives the waste from the wash (i.e., the diluted suspension medium) and is connected to tubing 338, which defines a flow path to waste product container 340. The waste product container includes a further connection port 341 for sampling or withdrawing the waste from within the product container].
But Blickhan fails to clearly specify providing a hierarchy of authorizations comprising at least two different levels of authorization comprising an administrator authorization and a non-administrator authorization, the non-administrator authorization having a lower level of authorization than the administrator authorization, wherein the administrator authorization permits the user to modify a setting; determining a user has the non-administrator authorization unless the user enters a password associated with an administrator, at which point the method determines the user has an administrator authorization; a value for a procedure parameter between a minimum value and a maximum value; storing the protocol having the value of the procedure parameter in a memory; receiving a password from a user via the touch screen; determining if the password is associated with an authorization for the user; receiving a modification of the protocol from the user via the touch screen, wherein the modification comprises a modification of the value of the procedure parameter; and separating red blood cells from a waste solution comprising free hemoglobin.
However, Fortini teaches that the separator device is configured to separate red blood cells from a waste solution comprising free hemoglobin [0002 — collected or salvaged blood typically needs to be separated and washed to make the blood safer for the patient. Specifically, the red blood cells need to be separated from the plasma which contains high levels of undesired elements such as activated clotting proteins, anticoagulant, activated platelets, coagulation by-products, cellular debris and free hemoglobin (Hgb). The removal of the free Hgb is desirable because at high levels it is toxic; 0030, Fig. 2 — Blood entering the centrifuge bowl follows path 16 through inlet chamber 14 and into separation chamber 10 between the inner and outer bells. Centrifugation separates the blood components… Lower density blood components such as plasma, which contains some of undesired elements such as free Hgb, are the remaining components and are arranged in a layer which lies above buffy coat 9. As the filling of the centrifuge bowl continues, the higher density components push the lighter density blood components upwards and closer to a rotation axis of the centrifuge bowl, thus the lighter density components are eventually displaced out of the centrifuge bowl following path 11 (separated) through outlet chamber 15 and then through waste line 20 and into waste container 21].
Blickhan and Fortini are analogous art.  They relate to systems and methods for processing biological fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above the fluid separation method, as taught by Blickhan, by incorporating the above limitations taught by Fortini.  
One of ordinary skill in the art would have been motivated to do this modification in order to remove undesired free hemoglobin that may be toxic from blood, as taught by Fortini [0002].  In addition, it would be obvious to simply substitute the free hemoglobin separation process of Fortini for the generic process of Blickhan for the predictable result of a fluid separation method capable to separate free hemoglobin.
But the combination of Blickhan and Fortini fails to clearly specify providing a hierarchy of authorizations comprising at least two different levels of authorization comprising an administrator authorization and a non-administrator authorization, the non-administrator authorization having a lower level of authorization than the administrator authorization, wherein the administrator authorization permits the user to modify a setting; determining a user has the non-administrator authorization unless the user enters a password associated with an administrator, at which point the method determines the user has an administrator authorization; a value for a procedure parameter between a minimum value and a maximum value; storing the protocol having the value of the procedure parameter in a memory; receiving a password from a user via the touch screen; determining if the password is associated with an authorization for the user; receiving a modification of the protocol from the user via the touch screen, wherein the modification comprises a modification of the value of the procedure parameter.
However, Lee teaches providing a hierarchy of authorizations comprising at least two different levels of authorization comprising an administrator authorization and a non-administrator authorization, the non-administrator authorization having a lower level of authorization than the administrator authorization, wherein the administrator authorization permits the user to modify a setting [0031, Fig. 4 —  FIG. 4 is a simplified diagram of a data structure of an authorization table linking specific individuals to authorization levels and authorization levels to allowable operations using the medical pump; 0068 — The authorization levels may also include a default level allowing some access to the medical pump 14, for example, stopping the operation of the medical pump 14, when the operator cannot be identified either because there has been no operator identification input or the operators are not listed in remote or local authorization table 25; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user; 0113, Fig. 4 —  Any of the quantitative values displayed may be changed using conventional interface techniques such as a keyboard or a touchscreen-invoked menu]; 
determining a user has the non-administrator authorization unless the user enters a password associated with an administrator, at which point the method determines the user has an administrator authorization [0068 — The authorization levels may also include a default level allowing some access to the medical pump 14, for example, stopping the operation of the medical pump 14, when the operator cannot be identified either because there has been no operator identification input or the operators are not listed in remote or local authorization table 25]; 
storing the protocol having the numeric value of the procedure parameter in a memory [0043 — file server system 12 may be part of a standard hospital electronic medical record or a drug dispense system(s) and may include a memory system 19, for example, providing a disk array or the like. The memory system 19 may provide part of a database system 18 holding medical information and patient records and may include an electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user]; 
receiving a password from a user via the touch screen [0019, 0050, 0092-0093 — data identifying the first individual may be received by a manually operated keypad comprising at least one of mechanical switches and a touchscreen keypad; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password]; 
determining if the password is associated with an authorization for the user [0042-0045, Fig. 1 — medical infusion pump system 10 of the present invention may provide a file server system 12, one or more medical pumps 14a-14c…  electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters for the delivery of those medicaments to patients as linked to particular patient names for identification. The database system 18 may further hold a remote authorization table 25 identifying individuals (list); 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user]; 
receiving a modification of the protocol from the user via the touch screen, wherein the modification comprises a modification of the value of the procedure parameter [0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user; 0113, Fig. 4 —  Any of the quantitative values displayed may be changed using conventional interface techniques such as a keyboard or a touchscreen-invoked menu; 0043 — file server system 12 may be part of a standard hospital electronic medical record or a drug dispense system(s) and may include a memory system 19, for example, providing a disk array or the like. The memory system 19 may provide part of a database system 18 holding medical information and patient records and may include an electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters].
Blickhan, Fortini and Lee are analogous art.  They relate to systems and methods for medical devices involving fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan and Fortini, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that a user has access to a plurality of protocols without having to enter each one again and so that protocols are only used and modified by appropriate/authorized users, as suggested by Lee [0006-0008, 0103-0105, 0113].
But the combination of Blickhan, Fortini and Lee fails to clearly specify a value for a procedure parameter between a minimum value and a maximum value.
However, Miller teaches a value for a procedure parameter between a minimum value and a maximum value [0207 — The clinician enters into screen 100 the number of treatments per week 1004; 0222 — The system settings screen 1570 allows a clinician to specify various settings related to the operation of the system… specify the number format; 0232 — blood flowrate allows the minimum and maximum rate to be set by the clinician, and the patient to pick a value in between; 0294 — the clinician enters a volume and a number of cycles for the selected item].
Blickhan, Fortini, Lee and Miller are analogous art.  They relate to systems and methods for medical devices involving fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation system and method, as taught by the combination of Blickhan, Fortini and Lee, by incorporating the above limitations taught by Miller.  
One of ordinary skill in the art would have been motivated to do this modification so that a numerical parameter is set within a reasonable range, as suggested by Miller [0232], so that a user has access to a protocols without having to enter each one again and so that protocols are only used by appropriate/authorized users, as suggested by Miller [0157-160, 0223].
Regarding claim 10, the combination of Blickhan, Fortini, Lee and Miller teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches the minimum value and maximum value are user-defined [0207 — The clinician enters into screen 100 the number of treatments per week 1004; 0222 — The system settings screen 1570 allows a clinician to specify various settings related to the operation of the system… specify the number format; 0232 — blood flowrate allows the minimum and maximum rate to be set by the clinician, and the patient to pick a value in between; 0294 — the clinician enters a volume and a number of cycles for the selected item].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan, Fortini, Lee and Miller, by incorporating the above limitations taught by Miller.  
One of ordinary skill in the art would have been motivated to do this modification so that a numerical parameter is set within a reasonable range, as suggested by Miller [0232].
Regarding claim 11, the combination of Blickhan, Fortini, Lee and Miller teaches all the limitations of the base claims as outlined above. 
Further, Lee teaches that values for the set of process parameters are default values [0104 — pump limit or default values].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan, Fortini, Lee and Miller, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that a user does not have to enter basic settings or to provide guidance to a user on typical/expected settings.
Regarding claim 12, the combination of Blickhan, Fortini, Lee and Miller teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches that the setting comprises a process parameter defining a wash volume [0117 — The use of RFID permits a greater amount of information to be managed, including such data as… collection volume; 0139 — when the volume of the red blood cells in the first collection container 224 reaches a predetermined volume (as measured by the weight of the first collection container 224 as detected by the weigh scale), the weigh scale will provide the controller 256 with a signal that prompts the controller to terminate the collection procedure; 0168 — The separation device measures the weight 374 of the container to determine whether the volume of the collected cells in final product container 350 is in the acceptable range and, therefore, whether the washing cycle is complete].
Regarding claim 13, the combination of Blickhan, Fortini, Lee and Miller teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches that the setting comprises a flow rate [0065 —  operational inputs based upon the existing Plasmacell-C separator geometry and operating conditions, including donor hematocrit, inlet blood flow rate; 0098-0105 —  Inlet pump 106 flow rates can vary from about 10 ml/min to 150 ml/min depending on desired product outcomes for a specific procedure… pressure measurements are used to control the plasma flow rate].
Further, Lee teaches that the setting comprises a flow rate [0070-0075, Fig. 5 — machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan, Fortini, Lee and Miller, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification because product outcomes for a specific procedure are known to depend on flow rate, as taught by Blickhan [0098-0105].
Regarding claim 14, the combination of Blickhan, Fortini, Lee and Miller teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches confirm the modified numeric value and prompting the operator to load a disposable set [0179-0180 — The operator may then select and enter the procedural parameters for the wash procedure (step 506)… The device (through the controller) confirms the parameter entry 506 (protocol) and then prompts the operator to load (step 510) the disposable set. The operator then loads the disposable set (step 512) onto the panel of device 400. After installation of the disposable set, the device confirms installation as shown in (step 514)].
Regarding claim 15, the combination of Blickhan, Fortini, Lee and Miller teaches all the limitations of the base claims as outlined above. 
Further, Lee teaches preventing modification of the numeric value without authorization provided by the password [0042-0045, Fig. 1 — medical infusion pump system 10 of the present invention may provide a file server system 12, one or more medical pumps 14a-14c…  electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters for the delivery of those medicaments to patients as linked to particular patient names for identification. The database system 18 may further hold a remote authorization table 25 identifying individuals (list); 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization (otherwise prevented). Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan, Fortini, Lee and Miller, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that a user has access to a plurality of protocols without having to enter each one again and so that protocols are only used by appropriate/authorized users, as suggested by Lee [0006-0008, 0103-0105].
Regarding claim 16, the combination of Blickhan, Fortini, Lee and Miller teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches the numeric value comprises an amount of cell suspension to be washed or the number of washings to take place [0179 — Device 400 then prompts the user to enter selected procedural parameters (step 504), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc.].
Further, Lee teaches a modified numeric value [0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user; 0113, Fig. 4 —  Any of the quantitative values displayed may be changed using conventional interface techniques such as a keyboard or a touchscreen-invoked menu].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan, Fortini, Lee and Miller, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that a user has access to a plurality of protocols without having to enter each one again and so that protocols are only used and modified by appropriate/authorized users, as suggested by Lee [0006-0008, 0103-0105, 0113].
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blickhan in view of Lee.
Regarding claim 17, Blickhan teaches a method of processing blood [0179-0184, Figs. 26-28 — the method of cell washing as disclosed herein; 0030, 0079, Figs. 9-13 — an automated whole blood separation system for processing previously-collected whole blood; 0155, Figs. 23-25 — FIGS. 23-25 show exemplary systems useful in the washing of biological cells, such as, but not limited to, red blood cells and white blood cells], comprising: 
receiving from a touch screen user input data for a protocol, the protocol comprising values for a set of process parameters for a wash procedure [0179 — Device 400 then prompts the user to enter selected procedural parameters (step 504), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters for the wash procedure (step 506); 0115 —  module B may include a suitable user interface, such as a touch screen; 0128 — The instrument preferably includes an operator interface for inputting information and/or displaying information such as a touch screen, keypad, mouse, keyboard, etc. A message display allows the operator to control the procedure; 0136 — controller 256 comprises a programmable microprocessor, and preferably includes an operator interface, such as touch screen and message display to allow the operator to enter and view data and control the procedure], 
wherein the user input data received from the touch screen comprises a numeric value for one of the process parameters [0179 — Device 400 then prompts the user to enter selected procedural parameters (step 504), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters for the wash procedure (step 506)]; 
and processing the blood employing a wash procedure using the protocol and using the setting [0179-0183, Fig. 26 — The operator may then select and enter the procedural parameters for the wash procedure (step 506)… The controller of separation device then commences the wash process].
But Blickhan fails to clearly specify storing the protocol having the value in a memory; receiving an identifier from a user via the touch screen; determining if the identifier permits the user to modify the protocol; receiving a modification of the protocol from the user via the touch screen based on the determination, wherein the modification comprises a modification of the value, providing a plurality of authorizations comprising at least an administrator authorization and a second authorization, the second authorization being a default, the administrator authorization being the authorization that permits the user to change a setting; receiving a password from the touch screen; comparing the password to a password stored in memory; if the received password matches the password stored in memory, determining that the password is associated with an administrator authorization; if a command to change the setting is then received from the user, applying the received command to change the setting; and processing the procedure using the modified protocol and using the changed setting.
However, Lee teaches storing the protocol having the numeric value in a memory [0043 — file server system 12 may be part of a standard hospital electronic medical record or a drug dispense system(s) and may include a memory system 19, for example, providing a disk array or the like. The memory system 19 may provide part of a database system 18 holding medical information and patient records and may include an electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user]; 
receiving an identifier from a user via the touch screen [0019, 0050, 0092-0093 — data identifying the first individual may be received by a manually operated keypad comprising at least one of mechanical switches and a touchscreen keypad; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password]; determining if the identifier permits the user to modify the protocol; receiving a modification of the protocol from the user via the touch screen based on the determination, wherein the modification comprises a modification of the numeric value [0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user; 0113, Fig. 4 —  Any of the quantitative values displayed may be changed using conventional interface techniques such as a keyboard or a touchscreen-invoked menu; 0043 — file server system 12 may be part of a standard hospital electronic medical record or a drug dispense system(s) and may include a memory system 19, for example, providing a disk array or the like. The memory system 19 may provide part of a database system 18 holding medical information and patient records and may include an electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters ], 
providing a plurality of authorizations comprising at least an administrator authorization and a second authorization, the second authorization being a default, the administrator authorization being the authorization that permits the user to change a setting [0031, Fig. 4 —  FIG. 4 is a simplified diagram of a data structure of an authorization table linking specific individuals to authorization levels and authorization levels to allowable operations using the medical pump; 0068 — The authorization levels may also include a default level allowing some access to the medical pump 14, for example, stopping the operation of the medical pump 14, when the operator cannot be identified either because there has been no operator identification input or the operators are not listed in remote or local authorization table 25; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user; 0113, Fig. 4 —  Any of the quantitative values displayed may be changed using conventional interface techniques such as a keyboard or a touchscreen-invoked menu]; 
receiving a password from the touch screen [0019, 0050, 0092-0093 — data identifying the first individual may be received by a manually operated keypad comprising at least one of mechanical switches and a touchscreen keypad; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password]; 
comparing the password to a password stored in memory; if the received password matches the password stored in memory, determining that the password is associated with an administrator authorization [0042-0045, Fig. 1 — medical infusion pump system 10 of the present invention may provide a file server system 12, one or more medical pumps 14a-14c…  electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters for the delivery of those medicaments to patients as linked to particular patient names for identification. The database system 18 may further hold a remote authorization table 25 identifying individuals (list); 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user]; 
if a command to change the setting is then received from the user, applying the received command to change the setting [0007 — (a) receive from a first individual data identifying the first individual; (b) apply the data identifying first individual to a data structure linking individuals to authorization levels to determine a first authorization level for the first individual, where each authorization level provides a subset of permitted operations of the programmable medical pump; (c) accept from the first individual commands related to operation of the programmable pump only if those commands are within the subset of permitted operations of the programmable pump of the first authorization level for the first individual; and (d) record the identity of the individual and at least one of a time of accepting commands from the first individual and the commands accepted from the first individual; 0060 — Each task 71 will be assigned to an authorization level indicating generally a class of individuals who are authorized to complete that task 71… tasks 71 may include set up of the medical pump 14, for example, programming data into the medical pump 14 (e.g. flow volume and flow rate),..  A copy of the infusion data 70 and tasks 71 may be read by the medical pump 14 and stored therein; 0053 —  a single mobile device 16 such as an iPhone or Android operating system phone is linked to the medical pump 14 in a secure manner, for example, through corresponding keystroke commands; 0043 — file server system 12 may be part of a standard hospital electronic medical record or a drug dispense system(s) and may include a memory system 19, for example, providing a disk array or the like. The memory system 19 may provide part of a database system 18 holding medical information and patient records and may include an electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters; 0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user; 0113, Fig. 4 —  Any of the quantitative values displayed may be changed using conventional interface techniques such as a keyboard or a touchscreen-invoked menu]; and 
processing employing a procedure using the modified protocol and using the changed setting [0043, Fig. 1 —  memory system 19 may provide part of a database system 18 holding medical information and patient records and may include an electronic database 20 providing infusion orders 68, for example, indicating medicaments and medical pump parameters for the delivery of those medicaments to patients (protocols) as linked to particular patient names for identification (identifier associated with a user); 0103-0105, Fig. 11 — the program proceeds to process block 152 prompting the user to identify him or herself… If the healthcare professional has authority, as indicated by the information of the loaded infusion order 68 at process block 142, and as determined by decision block 154, then the program proceeds to process block 156  (based on identifier); 0113, Fig. 4 —  Any of the quantitative values displayed may be changed using conventional interface techniques such as a keyboard or a touchscreen-invoked menu].
Blickhan and Lee are analogous art.  They relate to systems and methods for medical devices involving fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by Blickhan, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that a user has access to a plurality of protocols without having to enter each one again and so that protocols are only used and modified by appropriate/authorized users, as suggested by Lee [0006-0008, 0103-0105, 0113].
Regarding claim 18, the combination of Blickhan and Lee teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches confirming the protocol and then prompting the operator to load a disposable set, further comprising determining whether the disposable set is properly installed and, if so, confirming installation of the disposable set on the touch screen [0179-0180 — The operator may then select and enter the procedural parameters for the wash procedure (step 506)… The device (through the controller) confirms the parameter entry 506 (protocol) and then prompts the operator to load (step 510) the disposable set. The operator then loads the disposable set (step 512) onto the panel of device 400. After installation of the disposable set, the device confirms installation as shown in (step 514)].
Further, Lee teaches the protocol modification [0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization. Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user; 0113, Fig. 4 —  Any of the quantitative values displayed may be changed using conventional interface techniques such as a keyboard or a touchscreen-invoked menu].
Regarding claim 19, the combination of Blickhan and Lee teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches that processing comprises separating red blood cells from the blood, washing them with a wash solution [0079, Figs. 9, 11 — blood component separator 108… red cell collection container 115; 0093 —  reusable module B includes a drive unit, such as a magnetic drive unit for causing rotation of the rotor within the separator housing; 0153 — The cell suspension and the wash solution may be mixed within the spinning membrane separator, may be mixed prior to entering the spinning membrane separator, or may be combined in a container; 0164 —  The wash medium and the cell suspension may be sequentially introduced into spinning membrane separator 301, allowing for mixing of the suspension and wash solution to occur within the chamber (gap) of separator 301 or in in-process container 322], depositing the wash solution in a waste container [0156, 0161, Figs. 23-25 — Outlet 646 of separator 301 receives the waste from the wash (i.e., the diluted suspension medium) and is connected to tubing 338, which defines a flow path to waste product container 340. The waste product container includes a further connection port 341 for sampling or withdrawing the waste from within the product container], and depositing the washed red blood cells in a product container [0079, Figs. 9, 11 — blood component separator 108… red cell collection container 115; 0139 — when the volume of the red blood cells in the first collection container 224 reaches a predetermined volume (as measured by the weight of the first collection container 224 as detected by the weigh scale), the weigh scale will provide the controller 256 with a signal that prompts the controller to terminate the collection procedure; 0168 — The separation device measures the weight 374 of the container to determine whether the volume of the collected cells in final product container 350 is in the acceptable range and, therefore, whether the washing cycle is complete].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blickhan and Lee in view of McCullough et al. U.S. Patent Publication No. 20170103186 (hereinafter McCullough).
Regarding claim 20, the combination of Blickhan and Lee teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches the numeric value for the wash procedure parameter [0179 — Device 400 then prompts the user to enter selected procedural parameters (step 504), such as the washing procedure to be performed, the amount of cell suspension to be washed, the number of washings to take place, etc. The operator may then select and enter the procedural parameters for the wash procedure (step 506)].
Further, Lee teaches locking a set of process parameters entered by a non-administrator user, wherein, the numeric value for the procedure parameter is locked [0070-0075, Fig. 5 — the individual may enter a unique ID and the password…  this authorization process reviews the remote authorization table 25 held directly in the file server system 12…  Once the authorization levels have been determined, then at process block 84, interaction with the user and the medical pump 14 is permitted within the scope of the authorization (otherwise locked). Thus, for example, if the individual has authorization to set up the machine, machine set-up data, for example, drug name, flow rate, and delivery volume pressures and the like, may be entered by the user].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan and Lee, by incorporating the above limitations taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification so that a user has access to a plurality of protocols without having to enter each one again and so that protocols are only used by appropriate/authorized users, as suggested by Lee [0006-0008, 0103-0105].
But the combination of Blickhan and Lee fails to clearly specify upon receiving the identifier from the user via the touch screen, the input for the parameter is locked.
However, McCullough teaches upon receiving the identifier from the user via the touch screen, the input for the parameter is locked [0037 — At block 320, a determination is made whether the drug delivery system is able to confirm the user identity. If the drug delivery system is so adapted, then the method 300 continues to block 322, and the determination is made if the user identity matches the authorization for the use of the drug delivery device. If the user is not identified as an authorized user at block 322, then the method 300 continues to block 324, where the drug delivery device is locked; 0111 —  drug delivery device 502 may also include an input unit 548 coupled to the housing 510 and configured to allow a user or patient to input information (e.g., password information) to be used by the controller 550… input unit 548, the output unit 547, and even the fingerprint sensor 565, may be a single device such as a touchscreen].
Blickhan, Lee and McCullough are analogous art.  They relate to systems and methods for medical devices involving fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above fluid separation method, as taught by the combination of Blickhan and Lee, by incorporating the above limitations taught by McCullough.  
One of ordinary skill in the art would have been motivated to do this modification to immediately prevent unauthorized use of device when it has been detected, as suggested by Miller [0037].
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newlin et al. U.S. Patent Publication No. 20130222108, which discloses a system and method to prevent unauthorized use of medical devices.
Doering U.S. Patent Publication No. 20090241184 that discloses a method for generating access data for a medical device.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119